Detailed Action
1. This Office Action is submitted in response to the Amendment filed 4-27-2021, wherein claims 1-3, 5-13 and 15-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 4-27-2021 have been fully considered and they are persuasive. All rejections in the Office Action mailed 1-28-2021 are hereby withdrawn.

			Allowable Subject Matter

3. Claims 1-3, 5-13 and 15-20 are allowed


Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses an ion source assembly that includes; a liquid chromatography column arranged within a housing; an insulated jacket or sleeve surrounding the liquid chromatography column; an ion source device in fluid communication with the liquid chromatography column, where the liquid chromatography column is arranged at a distance from the ion source determined by a liquid transfer element, such as, a capillary, nebulizer or similar device. See Sakairi, “Multi-atmospheric pressure ionisation interface for liquid chromatography–mass spectrometry”, Journal of Chromatography A, 794 (1998), pp. 391–406.
		See also USPN 8,710,141; USPN 7,858,932; USPN 9,281,174; USPN 9,053,914.

	However, the prior art fails to explicitly teach a chromatography column arranged within a minimum distance of less than 150 mm from an ion source.
	Lastly, the prior art fails to provide a single reference or combination of references that discloses all the limitations of the applicants claimed invention, nor is there any motivation to combine any prior art references to obtain the applicant’s claimed invention.
	5. Claims 1 and 12 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the ion source assembly and method of supplying ions for mass analysis described above that, also includes a liquid chromatography column arranged within a minimum distance of less than 150 mm from the ion source.
	6. Claims 2, 3, 5-11, 13 and 15-20 are allowed by virtue of their dependency upon allowed claims 1 and 12. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 



reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
June 30, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881